The crisis in the fisheries sector caused by rising fuel oil prices (debate)
The next item is the debate on:
the oral question to the Council by Philippe Morillon, on behalf of the Committee on Fisheries, on the crisis in the fisheries sector caused by the rising fuel oil prices - B6-0162/2008), and
the oral question to the Commission by Philippe Morillon, on behalf of the Committee on Fisheries, on the crisis in the fisheries sector caused by the rising fuel oil prices - B6-0163/2008).
author. - (FR) Madam President, I will allow Commissioner Borg some time to settle into his seat. This oral question was initiated at the unanimous request of those groups sitting on the committee that I have the honour of chairing, and I am pleased that it comes after this most excellent debate, which dealt with a number of general issues.
Madam President, Mr President-in-Office of the Council, Commissioner, my father was born more than a century ago in a village near Saint-Malo, which in my youth I knew as a place full of life that was dependent essentially on agriculture and fishing. Today this village is dying from a cancer caused by the proliferation of dead cells that are the holiday homes and the gradual disappearance of all those activities that used to enable it to live for more than just the six summer weeks.
This is not an isolated phenomenon but is something that can be seen happening along practically the entire coastline of Europe and as a result of this situation Commissioner Borg, to whom I pay tribute, has been moved to propose the Integrated Maritime Policy, which should enable us to restore, preserve and resurrect the communities that live around the coasts of Europe. If this decision has meant transforming DG FISH into DG MARE it does not necessarily mean that the European Union is determined to see an end to those resources that our fishermen have to continue to exploit in the seas and oceans.
Why does the European Union only have two common policies, namely the common agricultural policy and the common fisheries policy? When you think about it the answer is simple: it is to enable our continent to continue to obtain sufficient quantities of food by working the soil and fishing the seas. It is therefore in these sectors where the impact of the massive increase in oil prices could well have catastrophic consequences, and of course this applies particularly to the fisheries industry. Already badly shaken by the reduction in resources this profession is today essentially threatened with extinction and this explains - though does not excuse - the violent manifestations of despair that some of its representatives have resorted to and continue to carry on in certain places.
This is why I am delighted, Commissioner, that your Executive Committee has now proposed a number of measures designed to come to the immediate rescue of those industries that are most threatened, including authorising Member States to grant special temporary exemption from the rules that have been imposed for the implementation of the European Fisheries Fund in accordance with procedures that are to be discussed, Mr President-in-Office of the Council, in Luxembourg on 24 June at the next Council of Ministers on agriculture and fisheries.
Let us not lose sight of the fact that the European Union - and the planet in general - has to be able to continue using the seas and oceans to obtain the food resources it needs. There is no point in preserving and protecting the fish if there are no longer fishermen to catch them. In my opinion this obvious fact justifies the detailed proposals that will cover not just the short term but the medium and long term too, proposals that we are working on together, Commissioner, in the Committee on Fisheries, proposals that will be further elaborated to you by the rest of my colleagues and in the draft resolution that will be put to the vote tomorrow.
President-in-Office of the Council. - (SL) First I would like to thank the Honourable Member of the European Parliament, Mr Morillon, for his question on behalf of the Committee on Fisheries. May I stress from the outset that the Slovenian presidency is aware of the magnitude of the problem concerning rising fuel prices and their negative impact on fisheries in the EU.
I can inform you that yesterday the President of the Agriculture and Fisheries Council, Minister Iztok Jarc, met with some fellow ministers in Venice, in order to discuss this issue. Together they debated and prepared some proposals for improving current difficulties in the EU fisheries sector, which will be discussed in the coming days. However, I would like to recall that this situation is not confined to the fisheries industry. High fuel prices are detrimental to all industries across the board, including agriculture, transport and manufacturing.
The crisis has triggered a serious situation in all sectors. It is therefore an issue of a horizontal nature, which comprises elements touching on competition policy, state aid and fiscal measures. It is the gravity of this issue and its negative impact on the EU fisheries sector that provoked the Slovenian Presidency to include it on the agenda of the Agriculture and Fisheries Council to be held early next week, as Mr Morillon has already mentioned.
This will serve as an opportunity for Ministers to present their views on the current situation and exchange views on most the appropriate solutions with Commissioner Borg. Furthermore, the Presidency decided to change the theme of the informal meeting of fisheries directors to be held in Slovenia at the end of this month, so that fisheries directors will also be able to discuss this burning issue. All this comes after the Council recently in its numerous meetings in various formations addressed the issue of rising energy prices, and about which we spoke under the previous item on the agenda.
Allow me to explain in greater detail the conclusions of the Ecofin Council. In relation to oil prices, the Council expressed concern at the continued surge in oil prices and discussed ways of addressing the attendant social and economic consequences. It underscored the need to foster energy efficiency and alternative energy sources, increase the transparency of oil markets, promote competition in energy markets and enhance dialogue with oil-producing countries.
In the same meeting, the Council also encouraged the Commission to further review commodity-related markets and to consider policy responses aimed at limiting price volatility. As the Presidency has already stressed in the morning debate, this issue will be discussed also at the meeting of the European Council, beginning tomorrow.
Member of the Commission. - Mr President, I would like to thank the chairman of the Committee on Fisheries, Mr Morillon, for his question, which gives me the opportunity to address the fuel crisis.
I would like to say at the outset that I am pleased to see the existing very good relations between the Commission and the Fisheries Committee of the European Parliament moving from strength to strength.
Turning to the specific question, I am aware of the difficulties the fishing sector is going through as a result of the steep increase in the price of fuel. This increase constitutes a crisis which is structural and long-lasting and which takes on a very particular - I would be tempted to say even unique - dimension with regard to fisheries. Let me say why.
For many years, the EU fleet has suffered from a vicious circle of overcapacity, over-fishing, and declining profitability. At the same time, fishermen have been unable to benefit from reduced supply and rising retail prices for fish products. As a result, margins in many segments are wafer-thin, making the sector more vulnerable than others to a drastic rise in costs, such as we have seen with the price of oil.
The Commission understands the need for coordinated action at EU level to avert a serious crisis for the industry, and to ensure that the problem is not simply displaced but really tackled head-on. This means not only providing the possibility of emergency relief, but also committing to finally addressing the underlying issue of overcapacity, which is undermining all our attempts to get the industry back on a sustainable and profitable footing.
For these reasons, as Mr Morillon pointed out, the College yesterday approved in principle the contents of an emergency package of measures to tackle the immediate social and economic hardship triggered by the dramatic rise in the price of oil while also tackling the underlying structural problems of the European fleet. I believe that it is vital to focus aid on the fleets which are most dependent on fuel and thus most affected by the current overcapacity.
We therefore propose that Member States can set up Fleet Adjustment Schemes (FAS), under which limitations on access to permanent cessation - i.e. scrapping - premiums will be lifted. Additional aid for temporary cessation would be available for vessels involved in these Fleet Adjustment Schemes and partial decommissioning aid would be granted to operators who replace larger old vessels with smaller, more energy-efficient ones. There would also be provisions to allow for temporary reductions in employees' contributions to social security payments.
More specifically, temporary cessation aid would be available for all vessels for up to three months throughout the remainder of 2008, on condition that the vessels in question be included in a restructuring plan. Such aid will be tailored to ensure that it supports stock recovery and/or marketing conditions, whenever possible.
Based on further economic analyses, possible modifications to the de minimis regime for fisheries will also be considered, so that the ceiling of EUR 30 000 per three years would be applied per vessel, rather than per firm - though with an overall cap of EUR 100 000 per firm.
A number of specific initiatives to promote the value of fish at the first point of sale are also envisaged, and the Commission is planning to set aside an additional EUR 20-25 million from the CFP budget to fund ad hoc projects in this area, in addition to the funds available under the EFF. Further measures are planned to encourage the shift to energy-saving technologies, cushion the socioeconomic impact of the crisis, and facilitate the reprogramming and the disbursement of EFF funds.
The above measures will consist of temporary derogations from the rules of the European Fisheries Fund so as to support faster adaptation of the EU fleet to the present situation and provide temporary relief during the transitional phase.
I will be presenting this package to the Council of Fisheries Ministers in Luxembourg on 24 June with the intention of adopting a formal proposal on this subject as early as July. Given the exceptional situation being faced by the fisheries sector I trust I can count on the support of both the Council and the Parliament to adopt the said measures as speedily as possible.
on behalf of the PPE-DE Group. - (ES) Mr President, the Group of the European People's Party propelled this debate in the belief that our institution could not continue to show indifference in the light of the gravity of the crisis.
I think that we were right, given that only yesterday, and for the first time, the Commission announced a series of measures that this Parliament had been requesting for years, some of which are identical to those contained in the joint motion for a resolution.
As indicated in the resolution, the price of fuel for fishermen has risen by more than 300% in the last five years and more than 38% since January, while prices have remained the same for 20 years, with decreases in some cases of up to 25% as a result of the massive entry of imports, which are often products of illegal fishing.
My Group has emphasised that there is no sector that can survive these conditions and that is why it wanted to bring everyone together today, including the Council and the Commission, to find out more about this issue and debate the package of measures.
We are particularly pleased that the measures at last include an increase in de minimis aid to EUR 100 000, although we would have preferred it to be allocated per vessel instead of per undertaking, as this Parliament has requested and as stipulated in the joint resolution.
We fully support the reductions in social costs and the announcement of greater flexibility of the European Fisheries Fund (EFF) so that all those who so desire can opt to restructure their undertakings, replace their engines with more efficient engines or receive additional aid, as you indicated, for temporary cessation.
We nevertheless believe, Commissioner, that there is another set of measures that warranted the same emphasis and should have been developed in as much detail as those aimed at the restructuring of the sector: I am referring to market-based measures, such as the reform of the COM, which enable fishermen to play a greater role in the setting of prices, more specific measures concerning labelling and, above all, measures that demonstrate the clear will of the Council and the Commission to combat illegal fishing.
We thus welcome some of the measures that are a step in the right direction, but we have to wonder whether we might have prevented the sector from reaching this critical situation by reacting much sooner.
on behalf of the PSE Group. - (ES) Mr President, I am also pleased with, and welcome, the measures announced by the Commission. It appears that in some cases they go even further than those requested by Parliament in its motion for a resolution. The fact that we have managed to make space for a debate on this issue during this very busy part-session gives some idea of the importance this House places on the matter.
I believe that in these somewhat unsettled times Europeans should tackle this crisis together using an effective and unbiased mechanism: that could take the form of the much-demanded increase in flexibility of the European Fisheries Fund (EFF), which would enable us to adopt urgent measures at Community level.
National solutions like those proposed by some Member States would only lead to imbalances.
We hope, Commissioner, that at the meeting of the Council of Ministers next Monday the Commission will be able to clarify matters even further and reach agreement with the Council of Ministers on how the EFF can be used to help the segments of the fleet that have been most affected.
It also appears to be urgent to examine once and for all the price-setting mechanism.
on behalf of the ALDE Group. - Mr President, we need to stress the fact that a very high proportion of our fishermen are engaged in running small businesses. They have a limited right to fish. To exercise this right, they have to invest in boats, fishing gear and safety equipment. This can involve the repayment of substantial loans. They also need to pay for licences and, in certain cases, may do so for quota too. They then incur considerable running costs, such as for labour, repairs and, of course, fuel.
The rules on quota and days at sea may require them to travel long distances to acquire a saleable catch. Particularly in the case of bad weather, they may fail to do so. When they are successful, they still do not have control over the price of fish caught. In most cases they are dependent on what can be raised at auction. So they simply do not have the means of compensating for rising costs.
The resolution sets out various practical means of assistance. That can be through the de minimis rule and its upward revision. I would urge all Member States to make use of the opportunities to which the rule gives rise, so as to maintain a level playing field.
Urgent, too, are steps to curb IUU fishing, not just to help maintain the price of legally caught fish, but for stock conservation. This is true, too, of improving labelling requirements. Other measures suggested, including restructuring but going beyond that to energy efficiency and alternative energy sources, also serve environmental purposes. In adopting them, we can bring benefits for our beleaguered fishermen and our endangered planet alike.
on behalf of the Verts/ALE Group. - (FR) Mr President, Commissioner, as you have recalled, this structural crisis is both deep and enduring. It therefore calls for solutions that will also endure, not just for the fisheries industry but for all the sectors concerned.
It also has to be said that the current crisis is precisely the result of years of blindness to the reliance of the fisheries sector on fuel - and cheap fuel at that - and to the headlong rush to a kind of arms race, with ever more powerful vessels that can go out further and further and bring back ever greater quantities of fish. These are also some of the issues that we have to tackle.
The problem of expensive fuel oil is inseparable from all the other questions that affect the fisheries sector - management of fish stocks, pricing policies, world trade, the control of illegal fishing - and it is difficult to deal with this issue in isolation from the rest.
The subsidies and aid that the Commission is proposing to provide, and which appear to me to be going in the right direction, will only be acceptable - especially as far as the public is concerned - if they are dependent on an in-depth reorientation of fishery policies and fishery practices. For our part, we regret that the joint compromise resolution does not in fact lay down conditions for the aid and subsidies that can be granted for this reorientation and for the obligation to put an end to fleet overcapacity and to move towards a better management of the fishery stocks and better protection of the marine ecosystems. What is more, this is the very condition on which the economic and social viability of the fisheries depends. Finally, we would like to see the Member States assuming full responsibility of their own and ending the demagogic practice of promising money they do not have without putting forward any sustainable policies for the fisheries industry.
on behalf of the GUE/NGL Group. - (PT) We are having this debate because fishermen, including Portuguese fishermen, have mobilised to demand measures, proposed some time ago, in response to the rising price of fuel, both petrol and diesel, and to the socioeconomic crisis in the sector, given the attitude of indifference, particularly of the European Union.
Our Group has tabled its own motion for a resolution in which we set out our proposals, some previously adopted by the European Parliament, and put forward new measures to respond to the sector's needs.
These measures would provide support for vessels running on petrol, similar to what is happening with diesel, establish a maximum price level or an additional discount for fuel, specifically of 40 cents per litre, improve prices at the initial point of sale without any repercussions on prices for the end consumer, ensure that production costs are one of the variables taken into account when setting guidance prices and ensure a fair income for crews.
Decisions are required in response to the rising price of fuel and the price formation process for fish at the initial point of sale. These are the two main factors at the heart of the worsening crisis in the sector.
on behalf of the IND/DEM Group. - Mr President, the massive fuel oil price increases we are talking about today may well be the straw that breaks the camel's back for many British fishermen. They are already worn down by the endless regulations and quota cuts spewing out from this institution and bringing their industry to its knees.
Now they are in the invidious position of being unable to put to sea in order to catch the meagre amounts of fish they are still allowed to land, because the cost of fuel makes it unprofitable before they start. The British Government has for many years abandoned them and has done so again in respect of fuel subsidies to help them through their present crisis.
Some of the fishermen in my area have been forced to seek a legal review of their situation because under the CFP they are supposed to be guaranteed a living from fishing.
The UK Independence Party believes the CFP is an unmitigated disaster that Britain should pull out of, to regain control of its own waters while it still has some fishermen left.
Mr President, I am very glad that the Commissioner has today addressed the much wider crisis in this sector, which has been compounded by the steep rise in diesel cost. As Mr Titford just said - and I rarely agree with him, but I do in this case - in some fishing nations the huge cost of fuel has followed in the wake of dwindling quotas and falling prices for fish. The situation is so bad that some crew in the UK now are earning less than GBP 100 a week, and that is driving hundreds of them to leave the industry at exactly the time that we need more young recruits joining the industry. Many vessels, as everyone in this Chamber knows, can no longer afford to put to sea. They lose money on every trip they make. Angry fishermen are blockading ports; striking lorry drivers are refusing to carry freight: and that means the markets for fish are being completely disrupted at the most productive time of the year.
But I am greatly encouraged by the provisions and the proposals that Commissioner Borg has unveiled to us this afternoon. Those Member States who submit proposals for fleet adjustment schemes or for the complete restructuring of their fisheries sector can receive aid from the European Fisheries Fund, and this will go a long way to alleviating the acute crisis affecting the sector at the present time.
I am deeply ashamed that the British Government is refusing to accept this aid, refusing to apply for this co-financed aid. It is atrocious that our fishermen should end up fishing in the same water for the same species as fishermen from other neighbouring nations who will be receiving this aid. That further distorts the market.
So we need to support the creation of a smaller, more fuel-efficient fleet that is better matched to fishing possibilities. I think what the Commission is proposing will achieve that.
(PT) I believe that, in this crisis, we have to understand that the rise in fuel prices is the catalyst for a situation that was already far from healthy and that was already raising some major concerns.
This is also - and I feel that this must be stressed - a crisis of European dimensions, so it is not right to try and respond to this at national level.
Thirdly, I want to congratulate the Commissioner and the Commission on the plan that has just been presented. In my opinion, these are appropriate measures, even though they may not go far enough, but they will help to solve the problem at its roots and in the structural factors causing this problem.
I hope we can continue along this road which I feel is the right one.
- (FR) Mr President, every fishing port in the European Union is urgently calling for two things: fuel oil at a standard price Europe-wide of 40 cents a litre and concerted management of quotas.
These legitimate demands are vital to the fisheries industry and to the jobs it provides. The huge hike in oil prices and the preservation of fish stocks are real problems. The free market is proving incapable of controlling the impact of the rising fuel prices. Swelled-up with profits the oil companies respond by speculating on the increased demand for their products in the emerging nations, hoping thereby to burst the bank. By reducing the tax on fuel, which is forever increasing, and taxing the colossal profits of the oil companies we could easily meet the demands of the fishermen without the need for subsidies, especially those paid out haphazardly.
What is more, the fishermen will no longer accept being treated like delinquents of the sea by a Commission that is covering up for the real rogues that are the flags of convenience and the fishing industry cartels. No one is more committed than the fishermen to the conservation of marine stocks. The system needs to be completely reformed and the Commission should be working democratically with the professionals of the fishing industry rather than imposing a dictatorship based on the rule of its pseudo experts.
(EL) Mr President, I welcome the Commissioner and the President-in-Office.
In the last five years, fishing has suffered the consequences of rising fuel prices. Since 2004, the price of fuel has risen by 240%. The Commission and the European Parliament are taking measures to overcome the problem, but the situation has not improved so far. On the contrary, it has worsened.
Since the beginning of 2008, we have seen an increase of 40% in the region. Many fishermen - French, Italian, Portuguese, Greek and Spanish - have started tying up their ships. Why is this? Because the cost of fishing is higher than the price they get for their fish.
I am very deeply concerned because I fear that a very fine social group will go to rack and ruin. It upholds traditions, and I am referring to our fishermen. We must save them from impending disaster. I endorse the offer to step up all the measures proposed by my fellow Members to combat illegal fishing and related problems. However, I also want to add a very important point. The European Fisheries Fund must be activated to secure resources, and with this money we will help our fishermen to survive. If not, we shall be facing something of a crisis.
(EL) Mr President, Commissioner, ladies and gentlemen, in the wake of uncontrolled fuel price rises there are increasing numbers of vociferous protests and signs of despair on the part of the fishermen of many Member States. We can no longer remain passive observers of these vigorous protests. It is essential that the EU should take immediate measures to provide relief to those plying this trade. They are suffering hardship without having any other options or means of overcoming the situation.
If the EU does not provide immediate solutions, we will be faced with a political problem regarding the Union's effectiveness in dealing with emergencies such as the one we are experiencing now. This shifting of responsibility from the Commission to the Member States and back again must stop once and for all. In any case, someone has to take the responsibility and initiative, and according to our European vision, that is the job of the EU. European policies, Commissioner! I think your proposals are a move in the right direction.
- (NL) Mr President, the fishing industry finds itself in heavy weather due to the high fuel costs. In 2008 alone the price of diesel has risen by more than 38%. There are no signs for the time being that the price increase will come to an end. In my country, the Netherlands, about 15 boats from the trawler fleet have already been laid up, because every fishing trip is making a loss. However, it is not only the sharp increase in prices that is responsible for the dramatic situation. The import of large quantities of fish from outside the European Union at low prices is partly responsible for this situation. Large quantities of yellowtail flounder and Pacific sole are imported into the Netherlands and sometimes sold as sole and plaice. This brings them into unfair competition with the sole and plaice caught by Dutch fishermen. More checks should be done on the use of the names of these fish species.
The Dutch fleet also needs to go through a transition. The existing boats are too big and too dependent on fossil fuels. In fact, all the boats should be replaced by smaller multi-purpose boats using sustainable fishing methods.
Unfortunately, the Commission has only issued temporary permits for five boats using the electric stimulus method of fishing for sole. We would like to see more.
The industry needs financial resources in order to survive and work must be done on this in the short term. I am pleased with the Commissioner's proposals. There may also be options through the CO2 savings in the fishing industry. It would be good to take another look at that. The Dutch fishing fleet is responsible for about 1% of the total CO2 emissions. We want to reduce that by 20%. If you look at the price of CO2 at EUR 25 per tonne, there are opportunities there. Certainly when you remember that with restructuring, that fleet disappears, and so there is a complete reduction in CO2 emissions. We could calculate on the basis of a write-down of seven years. I hope that the Commission will take these proposals further. Parliament will certainly support them but perhaps you can also get something out of this.
Mr President, the common fisheries policy has failed miserably and has contributed to the sharp decline in Europe's fish stocks. It is not fit for purpose.
The recent rise in marine fuel prices - an increase of over 240% on 2004 levels, according to the Commission, over 30% in recent months - has only exacerbated the already well-documented devastation of our fisheries and fishing industry in Europe.
While we all agree that certain urgent short-term measures need to be taken at EU and Member State level to alleviate the plight of fishermen, skippers and their crews - such as appropriate levels of state aid, perhaps reduction in tax on fuel over a certain price, financial support for tying-up and greater control of imports garnered from illegal fishing, to name but a few options - we as policymakers must also look to the future. It is time for us to consider new options in any medium- to long-term restructuring plan, as well as the necessary decommissioning grants to match fleet capacity to available resources.
What about a market-based approach with a tradable quota system, rather than continuing the practice of overbearing regulation, which has simultaneously decimated the fishing industry and precipitated the serious decline in fish stocks? The present CFP perversely incentivises the immoral and unsustainable practice of discarding accidental by-catch and juveniles, as it is illegal to land them. We discussed this recently in the Schlyter report. This problem is compounded by illegal imports, unreported and unregulated fishing, as discussed at the last part-session.
According to some experts, such as Thorvaldur Gylfason, Professor of Economics at the University of Iceland, a fee-based trading policy, determined by an independent authority, could make every kilo of sustainable fish valuable so that there would be no inducement to discard fish or land it illegally. Would the Commission and the Council not agree that a tradable quota system, informed by economic and environmental rationale with an ecosystem-based management, could, on the one hand, preserve valuable marine resources for present and future generations while, on the other hand, offering some solace to the productive and efficient fishermen who are crying out for reform?
Yes, we need short-term emergency measures for the present marine fuel crisis, together with medium- and long-term restructuring, informed by environmental and economic rationale, instead of making criminals of our most productive and efficient fishermen who lie awake wondering, as one Irish fishermen's spokesman said: 'Will it be the boat or the house that will go first?'
(ES) Mr President, on the initiative of my Group, and with everyone's support, we are debating the serious crisis in the fisheries sector and we are doing so separately from the general fuel crisis because even though the price of fuel has aggravated the crisis, it is only the straw that broke the camel's back.
The crisis is much deeper and needs to be dealt with urgently. To save the sector the Commission, the Council and the Member States must in agreement adopt a programme that fulfils the following 10 requirements that I have garnered from this debate.
One: more checks on illegal imports. Two: more checks on legal imports. Three: reform of the COM with greater emphasis on prices to fishermen at initial sale. Four: reorientation of the aid under the European Fisheries Fund. Five: reprogramming of national operational programmes. Six: payment and increase in the amount of de minimis aid per vessel; fortunately, the Commission seems to have understood this but the proposal has to be improved because it is not exactly what we want. Seven: adoption of fiscal aid. Eight: adoption of social aid. Nine: improved transparency and consumer guarantees, labelling and traceability. Ten: consumer advertising campaigns and sectoral support.
These 10 requirements can be summarised in just two: greater payments and aid for our fishermen, and sanctions for offenders.
Commissioner, Mr President-in-Office, either we do this now or we will literally have to carry the European Union's fisheries sector. I know that Commissioner Borg is aware of these issues and is doing what he can, but I believe that we must help to improve this proposal. I hope that the Council will also do the same next week and that we can take advantage of the French Presidency, which is propelling this reform, to implement it in full.
We must use the opportunities available because time is of the essence.
(PT) Mr President, Commissioner, ladies and gentlemen, the future of fishing is facing two threats: firstly, the sustainability of resources and, secondly, the survival of fishermen. We therefore have to guarantee the future in two ways: firstly, by limiting fishing and, secondly, by helping fishermen to survive and fish better.
It seems that the Commission is finally aware of these problems and some governments, such as the Portuguese Government which had completely ignored this issue, are starting to wake up to the disaster.
It should also be noted that in some countries, such as Portugal, 85% of the fleet is small scale and, of these vessels, nearly half run on petrol. As a result, this issue must also be taken into account and measures defined which can be applied equally to everyone so that governments do not have any excuse.
We should also consider extending to this area some of the support that exists for the merchant navy, such as in relation to the integrated social security contribution. This is because the structural measures will serve no purpose and have no future if we do not ensure that fishermen will be around tomorrow. That is what is at stake.
Mr President, the rise in oil prices affects everyone. So why is the fishing sector being singled out for special treatment? Why do we not just subsidise everyone?
Local inshore fishermen will suffer least from this increase in prices while the deep-sea operators will suffer the most. These are the people operating huge vessels, travelling great distances, employing relatively few people but hovering up the fish in vast quantities, bringing about the mass extinction of the fish in the seas.
Our response to the rise in fuel prices should be to free up the market and let the laws of supply and demand take effect. The very last thing we should do is provide subsidies that will help make fish extinct - it is the policy of madness. When all the fish have gone we should remember that we did our best to make it happen.
(GA) Mr President, I would like to welcome the package proposed by the Commission. However, I would like to say - coming from Ireland - that Ireland never received its proper share from the Common Fisheries Policy, and that was reflected in the vote last week.
It is high time for the European Union to demonstrate that it can provide assistance to the fishing industry in its time of need, as that industry is indeed in difficulty. It is the small fishers who are worst off in this regard.
Ireland has 11% of the European seas but less than 4% of the quotas. The policy is not working. However, it is important now for the European Union to unite and to show that it can come to the assistance of fishers in their time of need. I ask that everything possible be done to promote this package and that it can be seen to work.
Mr President, there is much about the Commissioner's package to welcome, but for me the key issue is delivery. How do you get common standards of delivery across the EU amongst the Member States, with some, like mine, the United Kingdom, ever-reluctant to take any financial assistance steps, even when they are permitted?
Could I ask the Commissioner today not to be neutral on that, but to expressly call upon all Member States to do what they are now permitted to do under his package and no longer to sit on their hands in this regard?
Otherwise we will continue to have an even less common fisheries policy, compounding inequality and delivering more disaster for the sector.
Related to that point - because some love to pass the parcel between national governments and the Commission - could the Commissioner identify within the new package exactly those measures which are wholly dependent on Member State contributions and any, if there are any, which are free of that?
(PL) Mr President, fisheries are a very specific sector of our economy. The economic entities within it are fragmented and widely scattered. They are often local family enterprises. Their fishing capacity is restricted, and they are therefore unable to increase production so as to obtain an acceptable income despite higher costs. One could argue that if costs have increased then the price of fish should go up, but there is a limit to that process. How much is the consumer willing to pay? Who is right in all this?
I propose that specific fuel payments be made to fishermen, to help them cope with the difficult situation they are currently experiencing. These payments would be linked to the price of fuel oil. Fishermen and their families do not have opportunities to earn additional income from other activities. To summarise, a new approach to fisheries policy is needed.
Mr President, in July 2007 I went to Castletownbere in West Cork, which is in the south-western part of Ireland, and met with the fishing community there. At that time they were in deep trouble. Since that time oil prices have increased dramatically. In fact, over the last five years oil has increased in Ireland by over 300%. At the same time the cost of fish or the price they are getting has not increased.
It is not just about people working on trawlers and people owning trawlers, it is about coastal communities. They are the people that are affected, and this is extremely important.
I welcome the proposals from the Commission, but I also think there should be further proposals in relation to dealing with the whole issue of discarded bycatches, and I think that has not been dealt with and needs to be dealt with immediately.
We need to make it more efficient and make it more cost-effective, but we also need to make sure that people are able to make a living from it: not only the people involved in the industry, but also people living in coastal communities.
(PT) I should like to request that there also be good news on 24 June for small-scale fishing and coastal fishing in Portugal.
As my colleague Duarte Freitas has already mentioned, we have heard a lot of talk about diesel, about support for diesel, but 85% of the vessels in Portugal operate in the small-scale fishing sector and over half run on petrol. These are small vessels with outboard engines. They are not receiving any help with regard to petrol and have been completely forgotten. It is essential that a similar and equivalent scheme to that for diesel is set up for petrol used in fishing.
Last Friday I went fishing with fishermen from Esposende and I can testify to the enormous sacrifice that they are making. The Commission will not reach these fishermen unless it also adopts measures for small-scale fishing on 24 June.
President-in-Office of the Council. - (SL) In my concluding statement I would also like to emphasise that the Council is aware of the difficult position of the fisheries sector in the European Union, but two aspects need to be distinguished: one is the specific features of the fisheries sector, and the other is the high prices of fuel, which as already stated are affecting numerous, practically all sectors, including of course fisheries.
The Council has been very active in seeking solutions: intensive consultations are in progress, and they will culminate next week at the meeting of the Agriculture and Fisheries Council, whilst short-term, medium-term and long-term measures are being sought where the aim is to preserve European fisheries, to bridge the current difficult phase and to preserve both coastal as well as pelagic fisheries.
I can assure you that I have followed this debate closely and that the Chairman of the Agriculture and Fisheries Council will be familiarised in detail with the views expressed in this debate, including your first responses to the proposals and plans presented by the Commissioner.
Member of the Commission. - Mr President, I would firstly like to thank everyone for their comments, for the various points that they have raised and also for the general expression of support for the package that the Commission intends to propose.
I would like to say that this is not the end of the whole process but just the beginning. We still need to steer these proposals through Council and Parliament and I would repeat that we need your full support in order to get these proposals through as rapidly as possible, especially in those parts which would require legislative amendment.
What I have presented represents, in my view, the limits of flexibility in addressing the short-term crisis, with a view to putting in place a medium- and longer-term perspective of restructuring, in order to regain sustainability of resources and the profitability of the sector. I agree that these measures should not be seen in isolation but also within the context of the ongoing discussions concerning IUU, discards, eco-labelling and various other measures which we are in the process of having adopted.
With regard to IUU for example, I hope that on Tuesday of next week a decision will be taken in Council on the proposed regulation to effectively combat IUU fishing, on which the European Parliament has given overwhelming support.
I would like to say to Mr Davies that we are not proposing to throw money at the problem, but to provide assistance with a view to restructuring - as I said, to regain sustainable fishing and profitable fishing. I would invite Mr Davies to examine what we would be proposing and, if he has any specific comments to make, I would certainly welcome them. Yes, we will work to enable the proper market mechanisms to operate rather than continuing to allow a few huge operators to dominate the market when setting fish prices.
In response to what Mr Allister said, the package makes it more attractive for Member States to take up what is available under the European Fisheries Fund, and therefore we hope that Member States will fully engage. We will be discussing this in next week's Council in order to implement effectively these measures that we are proposing.
I will just go very briefly through the measures that are envisaged.
First of all, we are looking at the emergency measures, where we are proposing assistance for temporary cessation for fishing vessels (and this also goes in the direction of sustainability) for a maximum period of three months in addition to what is already in the European Fisheries Fund, and not linked exclusively to biological reasons. Such a measure may finance cruise costs and fixed costs of vessels. This measure will only apply in cases where there is an explicit commitment that the enterprises benefiting from it will be included in a restructuring plan within a period of six months.
A second provision relates to the increase in the EFF aid intensity for fuel-saving equipment. We are proposing that the mandatory private financial participation will be at a lower rate and will therefore be at 40% of its present level.
We are also proposing to extend further a number of socioeconomic measures which are eligible under EFF. On de minimis aid we are looking at making provisions so that if, on an economic analysis, it proves to be feasible, then our proposal would be to extend the de minimis aid from EUR 30 000 per enterprise to EUR 30 000 per vessel but with a maximum cap of EUR 100 000 per enterprise.
The longer-term measures would relate to EFF premiums for permanent cessation of fleets in restructuring, so that we would lift any limitations on access to permanent cessation premiums; and additional aid for temporary cessation, so that beyond the first three months that I mentioned, we will be proposing that there will be an additional three months to be taken during the period of restructuring, where vessels will be necessarily laid up because of the restructuring process. This would be up to the period of 1 January 2010, and for an additional three months if the restructuring needs to go beyond 1 January 2010. So it would be a maximum of six months beyond the three months given as an emergency aid.
We are also providing for increasing the aid intensity for modernisation schemes. Today the private financial participation is 60% and 80% for gear and engine replacement respectively. We are proposing to reduce the private financial participation to 40%. We are doing this because we realise that the private sector - the private entrepreneurs, the fishermen - are not in a position to be able to significantly part-finance any restructuring out of their own pockets. We are trying to make it as easy as possible for fishermen to undertake restructuring by providing the lion's share of the expense that will be incurred.
We are also allowing for the granting of partial decommissioning. In other words, if there is a group of vessels and that group of vessels represents, say, 100 000 tonnes, and they undertake to decommission 50 000 or 60 000 tonnes, leaving 40 000 tonnes by virtue of which they want to construct new vessels, then for the amount partially decommissioned - for the 50 000 or 60 000 tonnes - they would be given decommissioning aid. Obviously that would mean that the size of the fleet would be reduced. You would have a newer fleet but this would mean that the compensation would have been paid for the amount by which it had been reduced.
We are also proposing social aid in the form of decreased social security contributions. In other words, what we are proposing is that there will be the possibility for the contributions payable by fishermen, and not the contributions payable by the enterprises employing them, to be exempted on condition that the remuneration of the fishermen is not reduced and on condition that the fishermen remain in receipt of the same social benefits under any existing schemes.
With regard to market measures - a point mentioned by Mrs Fraga - I would like to state that there are various measures which we are proposing: increasing fishermen's bargaining position vis-à-vis the processing industry and distributors by joining forces with larger POs or local marketing associations; establishing a price monitoring system to better understand the factors determining market prices; improving predictability of sourcing for EU-origin products for the industry; promoting quality initiatives like labelling and better handling and processing; promoting information to consumers; health and nutrition; responsible fishing; market audit assessment; developing tools to analyse the value chain and prices; and verifying the correct implementation of the monitoring of labelling measures and IUU.
We are also making available from our own funds - from other fisheries funds - for the first year, EUR 20-25 million in order specifically to launch other projects in cooperation with the sector in the area of market monitoring, labelling etc. We are prepared to reopen discussions with Member States - even though we have just concluded them - on the existing operational programmes in order to ensure that the European fisheries funds are focused more on these restructuring programmes. We are facilitating the use of the European Fisheries Fund. For example - just to mention one point in addition - it is proposed to double the EFF pre-financing amount paid by the Commission after the adoption of the operational programmes from the current 7% to 14% of the total EFF contribution.
I have two final points. Mrs Fraga said that we could have done more before. I would like just to introduce a nuance to this. We could have acted differently before. We could have avoided incentivising and encouraging over-capacity and not thrown precious public money at unwarranted huge increases of capacity way beyond what the stocks of our fish can reasonably sustain.
Concerning Mrs Doyle's remarks - that the CFP has failed miserably - I simply do not agree. It is because of the CFP that we can put forward proposed common solutions as we are doing now, instead of witnessing individual Member States joining in a race downhill in the direction of the total destruction of fishing.
I have received six motions for a resolution, pursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday.
Written statements (Rule 142)
in writing. - (PL) This debate is very important both for all coastal states and for consumers. As previous speakers have pointed out, we had all lived under the delusion that the price of oil would never increase. Clearly, this situation arose as a result of many years of neglect and lack of imagination on the part of the relevant institutions. Nowadays, simply putting to sea in fishing vessels has become uneconomical. The price of fish does not compensate for the investment. A large number of fishermen may leave the profession, which would knock that entire economic sector off balance. It seems to me that scant notice was taken of appeals by fishermen in the past. It was only when this last crisis arose that the consciences of many were awakened, even though the sector first began to experience difficulties many years ago. No wide-ranging factual and honest debate on the sector has yet taken place. We must resolve this deep crisis immediately and work to ensure the future of the fisheries sector.
in writing. - (IT) Fuel oil prices in Italy have risen by 240% in four years owing to strong speculation by the oil companies. This is preventing the fishing fleet - especially small-scale operators - not only from plying its trade but even from offsetting its high management costs. Europe's marine industries are on the verge of collapse, and the high cost of fuel oil is eroding the narrow economic margins available to fishermen.
France and Italy have announced a joint initiative to apply for additional resources from the European Union. The main idea is to double the national threshold for de minimis aid to the sector. Such a measure would nonetheless be insufficient to obviate the serious difficulties besetting the fisheries sector, which has moreover already been facing a crisis.
The European Commissioner for Fisheries, Joe Borg, considers that rapid aid is a possibility but also maintains that, in the long term, the solution to the crisis in the sector lies in restructuring the fleet, making it smaller and less energy-intensive.
Although I can go along with the proposal to use vessels which guzzle less oil, it still remains urgently necessary to find fair ways of helping fishermen overcome this grave crisis and of rescuing numerous families from the threat of appalling poverty.